 


109 HCON 156 IH: Condemning irresponsible and inaccurate journalism, expressing condolences to the victims and families of the victims of the riots in the Islamic Republic of Pakistan and in the Islamic Republic of Afghanistan, and for other purposes.
U.S. House of Representatives
2005-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 156 
IN THE HOUSE OF REPRESENTATIVES 
 
May 18, 2005 
Mr. Neugebauer submitted the following concurrent resolution; which was referred to the Committee on International Relations
 
CONCURRENT RESOLUTION 
Condemning irresponsible and inaccurate journalism, expressing condolences to the victims and families of the victims of the riots in the Islamic Republic of Pakistan and in the Islamic Republic of Afghanistan, and for other purposes. 
 
Whereas the First Amendment to the Constitution of the United States protects and encourages freedom of the press; 
Whereas a free, independent, and objective media is necessary for the maintenance of liberty; 
Whereas journalists bear a responsibility to the people of the United States to provide accurate information; 
Whereas a free and independent media must enjoy the trust of the people; 
Whereas the prevalent media culture encourages journalists to get the story first rather than to ensure that reports are accurate and factual; 
Whereas continuing revelations of inaccurate and irresponsible reports by the media have called into question the integrity and responsibility of the institution of journalism; 
Whereas inaccurate and irresponsible reports by the media have real-life consequences; 
Whereas on May 9, 2005, an American news magazine erroneously and irresponsibly reported that officials of the Government of the United States desecrated a copy of the Koran during the interrogation of detainees at Guantanamo Bay, Cuba; 
Whereas the article incited riots in the Islamic Republic of Pakistan and in the Islamic Republic of Afghanistan that led to the deaths of at least 17 people; 
Whereas the article unnecessarily inflamed passions against the United States in a critical region of the world; 
Whereas the article may have unnecessarily complicated efforts by the Government of the United States to prosecute the War on Terror in certain regions of the world; 
Whereas the article may have unnecessarily placed the lives of Americans in danger in those regions of the world; 
Whereas the article represents only the most recent and egregious example of irresponsible and inaccurate journalism in the American media; 
Whereas continued irresponsible and inaccurate journalism may unnecessarily damage and erode the reputation of the United States and its people in other countries and regions of the world; and 
Whereas continued irresponsible and inaccurate journalism could have unforeseen adverse consequences for American foreign policy: Now, therefore, be it 
 
That the Congress— 
(1)expresses condolences to the victims of the riots in the Islamic Republic of Pakistan and in the Islamic Republic of Afghanistan, and their families; 
(2)deplores and condemns the continued irresponsible and inaccurate journalism, the most egregious example of which caused riots that led to the deaths of at least 17 people in Pakistan and Afghanistan; and 
(3)deplores and condemns the prevalent media culture that encourages irresponsible and inaccurate journalism, and calls upon the media to exercise due diligence and caution when preparing reports that could jeopardize innocent human lives. 
 
